Exhibit 10.2

 

SECURITIES PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 2nd day of May, 2016 by
and between THINSPACE TECHNOLOGY, INC., a Delaware corporation (the “Company”),
and the Investor set forth on the signature page affixed hereto (the
“Investor”).

 

Recitals

 

A.        The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Section 4(a)(2) and/or Regulation D (“Regulation D”), as
promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
Securities Act of 1933, as amended; and

 

B.        The Investor wishes to purchase from the Company, and the Company
wishes to sell and issue to the Investor, upon the terms and conditions stated
in this Agreement, an up to $360,000 principal amount of 8% Convertible
Debentures due May 2, 2018, in the form attached hereto as Exhibit A (the
“Debenture”).

 

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1.        Definitions. In addition to those terms defined above and elsewhere in
this Agreement, for the purposes of this Agreement, the following terms shall
have the meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

 

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.

 

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).

 

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 



 

 

 

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos, slogans and Internet domain names,
together with all goodwill associated with each of the foregoing; (iii)
copyrights and copyrightable works; (iv) registrations, applications and
renewals for any of the foregoing; and (v) proprietary computer software
(including but not limited to data, data bases and documentation).

 

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Purchase Price” means up to Three Hundred Sixty Thousand Dollars ($360,000.00).

 

“SEC Filings” has the meaning set forth in Section 4.6.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities” means the Debentures and the Shares.

 

“Shares” means the shares of Common Stock issuable upon conversion of the
Debentures.

 

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.

 

“Transaction Documents” means this Agreement, the Debentures and the Transfer
Agent Letter.

 

“Transfer Agent Letter” means the letter dated May 2, 2016 from the Company to
Olde Monmouth Stock Transfer & Trust setting forth certain instructions as to
the reserve and conversion of the Debentures.        

 

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

2.        Purchase and Sale of the Debenture. Subject to the terms and
conditions of this Agreement, the Company shall sell and issue to the Investor
and the Investor shall purchase from the Company, a Debenture in the principal
amount of up to $360,000.Subject to the satisfaction of the terms hereof,
including the Company not being in default or Event of Default under the
Debentures, payments for the Debenture shall be made as follows: (1) one hundred
thirty thousand dollars ($130,000) shall be payable by wire transfer to the
Company on the Closing Date (as defined); and(2) an additional amount of up to
two hundred thirty thousand dollars ($230,000) may be paid by the Investor at
its sole discretion by wire transfer to the Company during the 180-day period
commencing after the Closing Date.

 



2

 

 

3.        Closing. Upon confirmation that the other conditions to closing
specified herein have been satisfied or duly waived by the Investor, the Company
shall deliver to the Investor, a Debenture registered the name of the Investor
(the “Closing Date”). The closing of the purchase and sale of the Debenture
shall take place at the offices of Thinspace Technology, Inc.1925 E. Belt Line
Road, Suite 349, Carrollton, Texas 75006, or at such other location and on such
other date as the Company and the Investor shall mutually agree.

 

4.        Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investor that, except as set forth in the
schedules delivered herewith (collectively, the “Disclosure Schedules”):

 

4. 1      Organization, Good Standing and Qualification. Each of the Company and
its Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its properties. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not and could not reasonably be expected to have a
Material Adverse Effect. The Company’s Subsidiaries are listed on Schedule 4.1
hereto.

 

4.2       Authorization. The Company has full power and authority and, has taken
all requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) authorization of the performance of all obligations
of the Company hereunder or thereunder, and (iii) the authorization, issuance
(or reservation for issuance) and delivery of the Securities. The Transaction
Documents constitute the legal, valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.

 

4.3       Capitalization. Schedule 4.3 sets forth (a) the authorized capital
stock of the Company on the date hereof; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Securities) exercisable for, or convertible into or exchangeable for any shares
of capital stock of the Company. All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, non-assessable and free of pre-emptive rights.

 

Except as described on Schedule 4.3, all of the issued and outstanding shares of
capital stock of each Subsidiary have been duly authorized and validly issued
and are fully paid, non-assessable and free of pre-emptive rights, were issued
in full compliance with applicable state and federal securities law and any
rights of third parties and are owned by the Company, beneficially and of
record, subject to no lien, encumbrance or other adverse claim.

 

Except as described on Schedule 4.3, no Person is entitled to pre-emptive or
similar statutory or contractual rights with respect to any securities of the
Company.

 

Except as described on Schedule 4.3, there are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement, neither the Company nor any of its Subsidiaries is currently
in negotiations for the issuance of any equity securities of any kind.

 



3

 

 

Except as described on Schedule 4.3, the issuance and sale of the Securities
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other Person (other than the Investor) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.

 

Except as described on Schedule 4.3, the Company does not have outstanding
stockholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.

 

4.4       Valid Issuance. The Debenture has been duly and validly authorized
and, when issued and paid for pursuant to this Agreement, shall be free and
clear of all encumbrances and restrictions (other than those created by the
Investor), except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws. Upon the due conversion of
the Debenture, the Shares will be validly issued, fully paid and non-assessable
free and clear of all encumbrances and restrictions, except for restrictions on
transfer set forth in the Transaction Documents or imposed by applicable
securities laws and except for those created by the Investor. The Company shall
reserve a sufficient number of shares of Common Stock for issuance upon the
exercise of the Debenture, free and clear of all encumbrances and restrictions,
except for restrictions on transfer set forth in the Transaction Documents or
imposed by applicable securities laws and except for those created by the
Investor.

 

4.5       Consents. The execution, delivery and performance by the Company of
the Transaction Documents, and the offer, issuance and sale of the Securities
require no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official other than filings that have been made
pursuant to applicable state securities laws, and post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods. Subject to the accuracy of the
representations and warranties of the Investor set forth in Section 5 hereof,
the Company has taken all action necessary to exempt (i) the issuance and sale
of the Securities, (ii) the issuance of the Shares upon due conversion of the
Debenture, and (iii) the other transactions contemplated by the Transaction
Documents from the provisions of any shareholder rights plan or other “poison
pill” arrangement, any anti-takeover, business combination or control share law
or statute binding on the Company or to which the Company or any of its assets
and properties may be subject and any provision of the Company’s Articles of
Incorporation or By-laws that is or could reasonably be expected to become
applicable to the Investor as a result of the transactions contemplated hereby,
including without limitation, the issuance of the Securities and the ownership,
disposition or voting of the Securities by the Investor or the exercise of any
right granted to the Investor pursuant to this Agreement or the other
Transaction Documents.

 

4.6       Delivery of SEC Filings; Business. The Company has made available to
the Investor through the EDGAR system, true and complete copies of the Company’s
most recent Annual Report on Form 10-K for its last fiscal year (the “10-K”),
and all other reports filed by the Company pursuant to the 1934 Act since the
filing of the 10-K and prior to the date hereof (collectively, the “SEC
Filings”). The SEC Filings are the only filings required of the Company pursuant
to the 1934 Act for such period. The Company and its Subsidiaries are engaged in
all material respects only in the business described in the SEC Filings and the
SEC Filings contain a complete and accurate description in all material respects
of the business of the Company and its Subsidiaries, taken as a whole.

 

4.7       Use of Proceeds. The net proceeds of the sale of the Debenture
hereunder shall be used by the Company for software development, marketing,
investor relations and general operating expenses.

 



4

 

 

4.8        No Conflict, Breach, Violation or Default. The execution, delivery
and performance of the Transaction Documents by the Company and the issuance and
sale of the Securities will not conflict with or result in a breach or violation
of any of the terms and provisions of, or constitute a default under (i) the
Company’s Articles of Incorporation or the Company’s Bylaws, both as in effect
on the date hereof (true and complete copies of which have been made available
to the Investor through the EDGAR system), or (ii)(a) any statute, rule,
regulation or order of any governmental agency or body or any court, domestic or
foreign, having jurisdiction over the Company, any Subsidiary or any of their
respective assets or properties, or (b) any agreement or instrument to which the
Company or any Subsidiary is a party or by which the Company or a Subsidiary is
bound or to which any of their respective assets or properties is subject.
Holders of the Company’s other outstanding debt securities have been notified of
the Company’s need for capital and offered the right to finance the Company’s
needs. Except for the Investor, none of such other holders has offered to invest
capital in the Company on any terms.

 

4.9       Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company.

 

4.10     No Directed Selling Efforts or General Solicitation. Neither the
Company nor any Person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D) in
connection with the offer or sale of any of the Securities.

 

4.11     No Integrated Offering. Neither the Company nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) for the exemption from registration for the
transactions contemplated hereby or would require registration of the Securities
under the 1933 Act.

 

4.12     Private Placement. The offer and sale of the Securities to the Investor
as contemplated hereby is exempt from the registration requirements of the 1933
Act.

 

5.        Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company that:

 

5.1       Organization and Existence. Such Investor is a validly existing
corporation, limited partnership or limited liability company and has all
requisite corporate, partnership or limited liability company power and
authority to invest in the Securities pursuant to this Agreement.

 

5.2       Authorization. The execution, delivery and performance by such
Investor of the Transaction Documents to which such Investor is a party have
been duly authorized and will each constitute the valid and legally binding
obligation of such Investor, enforceable against such Investor in accordance
with their respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally.

 

5.3       Purchase Entirely for Own Account. The Securities to be received by
such Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

 



5

 

 

5.4       Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

 

5.5       Disclosure of Information. Such Investor has had an opportunity to
receive all information related to the Company requested by it and to ask
questions of and receive answers from the Company regarding the Company, its
business and the terms and conditions of the offering of the Securities. Such
Investor acknowledges receipt of copies of the SEC Filings. Neither such
inquiries nor any other due diligence investigation conducted by such Investor
shall modify, amend or affect such Investor’s right to rely on the Company’s
representations and warranties contained in this Agreement.

 

5.6       Restricted Securities. Such Investor understands that the Securities
are characterized as “restricted securities” under the U.S. federal securities
laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

 

5.7       Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

 

(a)        “The securities represented hereby and the securities into which such
securities are convertible may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933 or qualification under applicable state securities laws.”

 

(b)        If required by the authorities of any state in connection with the
issuance of sale of the Securities, the legend required by such state authority.

 

5.8       Accredited Investor. Such Investor is an accredited investor as
defined in Rule 501(a) of Regulation D, as amended, under the 1933 Act.

 

5.9       No General Solicitation. Such Investor did not learn of the investment
in the Securities as a result of any public advertising or general solicitation.

 

5.10     Brokers and Finders. No Person will have, as a result of the
transactions contemplated by the Transaction Documents, any valid right,
interest or claim against or upon the Company, any Subsidiary or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of such Investor.

 



6

 

 

6.        Conditions to Closing.

 

6.1       Conditions to the Investor’s Obligations. The obligation of the
Investor to purchase the Debenture on the Closing Date or subsequent closing
dates is subject to the fulfillment to such Investor’s satisfaction, on or prior
to the Closing Date, of the following conditions, any of which may be waived by
the Investor:

 

(a)        The representations and warranties made by the Company in Section 4
hereof qualified as to materiality shall be true and correct at all times prior
to and on the Closing Date or subsequent closing date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date, and, the representations and warranties made by the Company in
Section 4 hereof not qualified as to materiality shall be true and correct in
all material respects at all times prior to and on the Closing Date or
subsequent closing date, except to the extent any such representation or
warranty expressly speaks as of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date. The Company shall have performed in all material respects
all obligations and conditions herein required to be performed or observed by it
on or prior to the Closing Date or subsequent closing date.

 

(b)        The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Securities, and the consummation of the other
transactions contemplated by the Transaction Documents, all of which shall be in
full force and effect.

 

(c)        No judgment, writ, order, injunction, award or decree of or by any
court, or judge, justice or magistrate, including any bankruptcy court or judge,
or any order of or by any governmental authority, shall have been issued, and no
action or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

 

(d)        No stop order or suspension of trading shall have been imposed by
Nasdaq, the SEC or any other governmental or regulatory body with respect to
public trading in the Common Stock.

 

(e)        The Investor shall have received an executed copy of this Agreement,
the Debenture, the Transfer Agent Letter and other Transaction Documents and any
closing documents reasonably requested.

 

6.2        Conditions to Obligations of the Company. The Company's obligation to
sell and issue the Debenture on the Closing Date and subsequent closing dates is
subject to the fulfillment to the satisfaction of the Company on or prior to the
Closing Date or subsequent closing date of the following conditions, any of
which may be waived by the Company:

 

(a)        The representations and warranties made by the Investor in Section 5
hereof, other than the representations and warranties contained in Sections 5.3,
5.4, 5.5, 5.6, 5.7, 5.8, 5.9 and 5.10 (the “Investment Representations”), shall
be true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date or subsequent closing date
with the same force and effect as if they had been made on and as of said date.
The Investment Representations shall be true and correct in all respects when
made, and shall be true and correct in all respects on the Closing Date or
subsequent closing date with the same force and effect as if they had been made
on and as of said date. The Investor shall have performed in all material
respects all obligations and conditions herein required to be performed or
observed by them on or prior to the Closing Date or subsequent closing date.

 

(b)        The Investor shall have executed this Agreement and paid the purchase
price for the portion of Debenture to be purchased on such date.

 



7

 

 

6.3        Termination of Obligations to Effect Closing; Effects.

 

(a)        The obligations of the Company, on the one hand, and the Investor, on
the other hand, to effect the Closing or subsequent closings shall terminate as
follows:

 

(i)        Upon the mutual written consent of the Company and the Investor;

 

(ii)        By the Company if any of the conditions set forth in Section 6.2
shall have become incapable of fulfillment, and shall not have been waived by
the Company;

 

(iii)        By the Investor if any of the conditions set forth in Section 6.1
shall have become incapable of fulfillment, and shall not have been waived by
the Investor; or

 

(iv)        By either the Company or the Investor if the Closing has not
occurred on or prior to May 6, 2016; provided, however, that, except in the case
of clause (i) above, the party seeking to terminate its obligation to effect the
Closing shall not then be in breach of any of its representations, warranties,
covenants or agreements contained in this Agreement or the other Transaction
Documents if such breach has resulted in the circumstances giving rise to such
party’s seeking to terminate its obligation to effect the Closing.

 

7.        Survival, Indemnification and Other Covenants.

 

7.1        Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.

 

7.2        Indemnification. The Company agrees to indemnify and hold harmless
the Investor and its Affiliates and their respective directors, officers,
employees and agents from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorneys’
fees and disbursements and other expenses incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”) to
which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person.

 

7.3        Conduct of Indemnification Proceedings. Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 7.2, such Indemnified Person shall promptly notify
the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses; provided,
however, that the failure of any Indemnified Person so to notify the Company
shall not relieve the Company of its obligations hereunder except to the extent
that the Company is materially prejudiced by such failure to notify. In any such
proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless: (i) the Company and the Indemnified Person shall
have mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. The Company shall not be liable for any settlement of
any proceeding effected without its written consent, which consent shall not be
unreasonably withheld, but if settled with such consent, or if there be a final
judgment for the plaintiff, the Company shall indemnify and hold harmless such
Indemnified Person from and against any loss or liability (to the extent stated
above) by reason of such settlement or judgment. Without the prior written
consent of the Indemnified Person, which consent shall not be unreasonably
withheld, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.

 



8

 

 

7.4        Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market conditions.
The Company further acknowledges that its obligations under the Transaction
Documents, including without limitation its obligation to issue the Common
Shares underlying the Debentures pursuant to the Transaction Documents, are
unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against any Investor and regardless of the
dilutive effect that such issuance may have on the ownership of the other
stockholders of the Company.

 

7.5        Furnishing of Information; Rule 144 Availability. As long as any
Investor owns Securities, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act. As long as any Investor owns Securities, if the Company is not
required to file reports pursuant to the Exchange Act, it will prepare and
furnish to such Investor and make publicly available in accordance with Rule
144(c) such information as is required for such Investor to sell the Securities
under Rule 144. Notwithstanding the foregoing, the parties agree that the
Company shall have 180 days to regain compliance with its Exchange Act reporting
requirements. The Company further covenants that it will take such further
action as any holder of Securities may reasonably request, all to the extent
required from time to time to enable such Person to sell such Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144. Additionally, the Company covenants to make reasonable
efforts to market the Company and hire an appropriate investor relations firm.

 

At all times from the date hereof through and including the date none of the
conversion shares are outstanding (the “Required Period”) the Company shall
ensure the Investor can sell the pursuant to and in accordance with Rule 144
under the Securities Act. If, (i) at any time during the Required Period, the
Company shall fail for any reason to satisfy the current public information
requirement under Rule 144(c) under the Securities Act (a “Public Information
Failure”), or (ii) the Company shall fail to take such action as is reasonably
requested by the Investor to enable the Investor to sell any of the shares
received in connection with the Debentures pursuant to Rule 144 under the
Securities Act (including, without limitation, delivering all such legal
opinions, consents, certificates, resolutions and instructions to the Company’s
transfer agent as may be reasonably requested from time to time by the Purchaser
and otherwise fully cooperate with Investor and Investor’s broker to effect such
sale of the shares of common stock received in connection with the Debentures
pursuant to Rule 144 under the Securities Act) (a “Process Failure”) then, in
either case, in addition to the Investor’s other available remedies, the Company
shall pay to Investor, as liquidated damages and not as a penalty, by reason of
any such delay in or reduction of its ability to sell the Conversion Shares, an
amount in cash equal to two (2.0%) percent of the $360,000 aggregate principal
amount of the Debentures on the day of a Public Information Failure or Process
Failure, as applicable, and on every thirtieth (30th) day (prorated for periods
totaling less than thirty (30) days), thereafter, until (a) in the case of a
Process Failure, the date such Process Failure is cured, or (b) in the case of a
Public Information Failure, the date such Public Information Failure is cured.
Notwithstanding anything to the contrary provided herein, liquidated damages for
each Process Failure or Public Information Failure shall not be applicable or
commence to accrue until such time as 180 days shall have elapsed since the
signing of the up to $360,000 principal amount of 8% Convertible Debentures due
May 2 , 2018, in the form attached hereto as Exhibit A, and shall not (i)
commence to accrue for a period of 5 days from the date of any such Process
Failure and/or Public Information Failure, and (ii) shall not exceed ten (10%)
percent of $360,000 in the aggregate for all such Process Failures or Public
Information Failures. The payments to which the Purchaser shall be entitled
pursuant to this Section 7.5 are referred to herein as “Rule 144 Failure
Payments”. Rule 144 Failure Payments shall be paid on the earlier of (i) the
last day of the calendar month during which such Rule 144 Failure Payments are
incurred and (ii) the third (3rd) Trading Day after the event or failure giving
rise to the Rule 144 Failure Payments is cured.

 



9

 

 

7.6        Non-Public Information. The Company covenants and agrees that neither
it nor any other Person acting on its behalf will provide any Investor or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Investor shall have
executed a written agreement regarding the confidentiality and use of such
information. The Company understands and confirms that such Investor shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.

 

7.7        Reservation and Listing of Securities. At all times and as long as
the Investor owns any Debentures, the Company shall take all action necessary
(and/or reasonably requested by the Investor) to at all times have authorized,
and reserved out of its authorized but unissued shares of Common Stock for the
purpose of issuance to the Investor upon conversions or in respect of interest
on the Debentures by the Investor, no less than two hundred (200%) percent of
the sum of the maximum number of conversion shares issuable (including interest,
and without taking into account any limitations on the issuance thereof pursuant
to the terms of the Debentures) (the “Required Reserved Amount”). If at any time
the number of shares of Common Stock authorized and reserved for issuance is not
sufficient to meet the Required Reserved Amount, the Company will promptly take
all corporate action necessary to authorize and reserve a sufficient number of
shares, including, without limitation, calling a special meeting of stockholders
to authorize additional shares to meet the Company’s obligations under this
Agreement and the Transaction Documents, in the case of an insufficient number
of authorized shares, obtain stockholder approval of an increase in such
authorized number of shares, and voting the management shares of the Company in
favor of an increase in the authorized shares of the Company to ensure that the
number of authorized shares is sufficient to meet the Required Reserved Amount.
The Company shall initially reserve shares of Common Stock on its own books and
records (the “Reserve”) for the issuance of Conversion Shares and any other
shares of Common Stock required to be issued by the Company to the Investor
pursuant to the Transaction Documents, which initial reservation shall be
authorized by the unanimous written consent of the Company’s Board of Directors
delivered at Closing. From and after the date of this Agreement through and
including the date all of the Company’s and each of its Subsidiaries’
indebtedness and all other obligations owed to the Investor pursuant to this
Agreement and the other Transaction Documents, including, but not limited to,
the Debentures is paid and performed in full, confirmation of which must be
obtained by in writing from the Investor, the Company shall (a) issue or cause
its Transfer Agent to issue the shares received on conversion or in respect of
interest and all other shares of Common Stock required to be issued to the
Investor or its broker only (subject to the immediately following clause (b)),
(b) issue or cause its Transfer Agent to issue shares of Common Stock to the
Investor or its broker under the Debentures from sources other than the Reserve,
unless the Investor delivers to the Company written pre-approval of such
issuance from the Reserve, and (c) not reduce the Reserve under any
circumstances, unless the Investor delivers to the Company written pre-approval
of such reduction. The Company shall immediately add shares of Common Stock to
the Reserve to ensure that the greater of (i) 2,117,647,059 shares of Common
Stock and (ii) Required Reserve Amount (the greater of (i) and (ii) being the
“Reserve Minimum”) are in the Reserve at all times. The Company shall increase
the amount of shares of Common Stock in the Reserve upon receipt of written
notice, which may be in email form, by the Investor (and/or its assigns) in
order to ensure that the Reserve contains the Reserve Minimum and/or at any time
the number of shares in the Reserve is less than the Reserve Minimum.
Notwithstanding to the contrary provided herein or elsewhere, if at any time the
number of shares of Common Stock in the Reserve, is less than the Required
Reserved Amount, the Investor may send written notice to the Company’s then
Transfer Agent to increase out of the Borrower’s authorized but unissued shares
of Common Stock such number of additional shares of Common Stock so the Reserve
consists of at least the Required Reserve Amount, provided, that the number of
shares of Common Stock in the Reserve shall never be decreased or used for any
other purposes other than for issue to the Holder upon each conversion by the
Investor of the Debenture into shares of common stock. As a condition to
Closing, all actions required by the Company in this Section 7.7 shall be
approved by the unanimous written consent of the Company’s Board of Directors
which shall be delivered to the Investor at Closing.

 



10

 

 

7.8        Subsequent Equity Sales. In addition to the limitations set forth
herein, from the date hereof until such time as no Investor holds any of the
Securities, the Company shall be prohibited from effecting or entering into an
agreement to effect any Subsequent Financing involving a “Variable Rate
Transaction” or an “MFN Transaction” (each as defined below). The term “Variable
Rate Transaction” shall mean a transaction in which the Company issues or sells
(i) any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock either (A) at a conversion, exercise or exchange rate or other price that
is based upon and/or varies with the trading prices of or quotations for the
shares of Common Stock at any time after the initial issuance of such debt or
equity securities, or (B) with a conversion, exercise or exchange price that is
subject to being reset at some future date after the initial issuance of such
debt or equity security or upon the occurrence of specified or contingent events
directly or indirectly related to the business of the Company or the market for
the Common Stock or (ii) enters into any agreements, including but not limited
to an equity line of credit, whereby the Company may sell securities at a future
determined price tied to the market price of the Common Stock. The term “MFN
Transaction” shall mean a transaction in which the Company issues or sells any
securities in a capital raising transaction or series of related transactions
which grants to an investor the right to receive additional shares based upon
future transactions of the Company on terms more favorable than those granted to
such investor in such offering. Any Investor shall be entitled to obtain
injunctive relief against the Company to preclude any such issuance, which
remedy shall be in addition to any right to collect damages.

 

8.        Miscellaneous.

 

8.1        Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company. The Investor may assign
its rights and delegate its duties hereunder in whole or in part to an Affiliate
or to a third party acquiring some or all of its Securities in a private
transaction without the prior written consent of the Company, after notice duly
given by such Investor to the Company. The provisions of this Agreement shall
inure to the benefit of and be binding upon the respective permitted successors
and assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

8.2        Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.

 

8.3        Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 



11

 

 

8.4.        Notices. Unless otherwise provided, any notice required or permitted
under this Agreement shall be given in writing and shall be deemed effectively
given as hereinafter described (i) if given by personal delivery, then such
notice shall be deemed given upon such delivery, (ii) if given by email, telex
or telecopier, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one business day after
delivery to such carrier. All notices shall be addressed to the party to be
notified at the address as follows, or at such other address as such party may
designate by ten days’ advance written notice to the other party:

 

If to the Company:

 

THINSPACE TECHNOLOGY, INC.

1925 E. Belt Line Road Suite 349

Carrollton, Texas 75006

 

If to the Investor:

 

Rockwell Capital Partners Inc

919 N Market St Ste 1401

Wilmington, DE 19801

 

8.5        Expenses. The parties hereto shall pay their own costs and expenses
in connection herewith. In the event that legal proceedings are commenced by any
party to this Agreement against another party to this Agreement in connection
with this Agreement or the other Transaction Documents, the party or parties
which do not prevail in such proceedings shall severally, but not jointly, pay
their pro rata share of the reasonable attorneys’ fees and other reasonable
out-of-pocket costs and expenses incurred by the prevailing party in such
proceedings.

 

8.6        Amendments and Waivers. Any term of this Agreement may be amended
only with the written consent of the Company and the Investor. Any term of this
agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) only in writing by the party against whom such
provision is sought to be enforced against. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each holder of any
Securities purchased under this Agreement at the time outstanding, each future
holder of all such Securities, and the Company.

 

8.7        Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

 

8.8        Entire Agreement. This Agreement, including the Exhibits and the
Disclosure Schedules, and the other Transaction Documents constitute the entire
agreement among the parties hereof with respect to the subject matter hereof and
thereof and supersede all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof and
thereof.

 

8.9        Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.

 



12

 

 

8.10      Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement and the rights and obligations of the parties hereto shall be
governed, construed and interpreted in accordance with the laws of the State of
New York, without giving effect to principles or conflicts of law and any
proceedings arising among the parties in any manner pertaining or relating to
this Agreement shall be heard solely in the state and/or federal courts located
in New York. Each party agrees that all legal proceedings concerning the
transactions contemplated hereby shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each party hereto irrevocably submits to the exclusive jurisdiction of
the New York Courts for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that is not personally subject to the
jurisdiction of any court, or such New York Courts are improper or inconvenient
venue for such proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it hereunder and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating hereto. If either party shall
commence an action or proceeding to enforce any provisions hereof, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys’ fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

 

[signature page follows]

 



13

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 



The Company: THINSPACE TECHNOLOGY, INC.         By: /s/               Name:    
    Title:               The Investor: ROCKWELL CAPITAL PARTNERS, INC.        
By: /s/   Name:       Title:  

 

 

 14

 

